Ex-99.1 RBY Notice of Record and Meeting Date - April 2, 2015 On the Letterhead of Computershare 510BurrardSt, 3rd Floor VancouverBC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: RUBICON MINERALS CORPORATION Dear Sir/Madam: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : May 04, 2015 Record Date for Voting (if applicable) : May 04, 2015 Beneficial Ownership Determination Date : May 04, 2015 Meeting Date : June 24, 2015 Meeting Location (if available) : TMX Broadcast Centre Gallery The Exchange Tower 130 King Street West Toronto, Ontario M5X 1J2 Issuer sending proxy related materials directly to NOBO: Yes Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders Yes Beneficial Holders Stratification Criteria: Not Applicable NAA for Registered Holders Yes Registered Holders Stratification Criteria: Not Applicable Voting Security Details: Description CUSIP Number ISIN COMMON SHARES CA7809111031 Sincerely, Computershare Agent for RUBICON MINERALS CORPORATION
